Citation Nr: 0611003	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for discoid lupus 
erythematosus.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
February 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.

The issue of a left shoulder disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The onset of the veteran's discoid lupus erythematosus 
has been related to his time in service.

2.  Medical evidence of a current left knee disability has 
not been presented. 

3.  Medical evidence of a current right knee disability has 
not been presented.


CONCLUSIONS OF LAW

1.  The criteria for service connection for discoid lupus 
erythematosus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

Discoid Lupus Erythematosus

Systemic lupus erythematosus is a disease for which 
presumptive service connection will be granted, provided that 
it manifests to at least 10 percent disabling within one year 
following discharge from service.  38 C.F.R. §§ 3.307, 3.309.  
The veteran was discharged in 1992.  Service medical records 
are silent as to any diagnosis of, or treatment for, discoid 
lupus erythematosus.  While the veteran has indicated at 
several medical examinations that he noticed scars forming on 
his scalp, neck, and trunk in 1991, there is no clinical 
indication that systemic discoid lupus erythematosus 
manifested to at least 10 percent disabling within a year of 
his discharge from service.  Nevertheless, the veteran may 
still submit evidence showing that his discoid lupus 
erythematosus began during service.  

A biopsy of the atrophic plaques on the veteran's scalp in 
October 1999 confirmed the presence of discoid lupus 
erythematosus.

In June 2002, a dermatologist confirmed the diagnosis of 
discoid lupus erythematosus and noted the veteran's 
contention that his scars began forming in 1991.  
Nevertheless, she opined that the veteran's skin condition 
had started since service. 

In August 2002, the veteran's private doctor, Dr. Sandwich, 
indicated that he had instructed the veteran on the link 
between sun exposure and discoid lupus erythematosus, and 
indicated that the veteran believed his condition began as a 
result of intense sun exposure during his service in Saudi 
Arabia.  However, Dr. Sandwich never presented his own 
opinion as to the etiology of the veteran's discoid lupus 
erythematosus. 

In order to resolve the disagreement between the two doctors 
as to the etiology of the veteran's discoid lupus 
erythematosus, the veteran was sent for another VA evaluation 
in August 2003.  The examiner noted that there was no mention 
of discoid lupus or rash in an examination report from 
December 1991.  Similarly, examinations dating back to 1979 
failed to make any mention of a skin rash.  Nevertheless, 
based of the veteran's report that the signs and symptoms of 
his condition began in 1991, the examiner opined that the 
veteran's condition started during service.

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran is competent to relate when he observed a formation 
of scars on his skin.

As the onset of the veteran's discoid lupus erythematosus has 
been linked by a medical professional to his time in service, 
the veteran's claim is granted.

Left and Right Knee Disabilities 

The veteran indicated at an examination in April 1998 that he 
hyperextended his right knee in Korea in 1989 when he fell in 
a ditch.  He stated that his right knee continued to swell 
and get stiff, and had forced him to miss several days of 
work.  However, the examiner was not able to detect a right 
knee disability upon examination, indicating that there were 
no objective clinical findings to account for the veteran's 
complaints.  As such, the examiner diagnosed the veteran with 
arthralgia of the right knee (arthralgia is defined as 
"[p]ain in a joint, especially one not inflammatory in 
character."  Stedman's Medical Dictionary 149 (27th ed. 
2000)).  X-rays of both the right and left knees were normal 
in April 1998.  

While the veteran has complained of bilateral knee pain, no 
knee disability has been shown by a medical examination; and, 
pain alone is not a disability which has resulted from an 
injury or a disease.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  Furthermore, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
 
While the veteran may have bilateral knee pain, there is no 
evidence showing a current knee disability with regard to 
either the left or right knee.  In sum, the preponderance of 
the evidence is against finding that the veteran has a 
current knee disability; and the veteran's claim is therefore 
denied.

II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by an 
August 2003 letter.  By this letter, by previous letters, and 
by the statement of the case, the veteran was informed of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  

In this appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for any ratings that could be 
assigned were service connection for the claimed disabilities 
granted.  This error, however, is harmless since it can be 
corrected when the RO implements the grant of benefits by 
this decision, and the question is moot with respect the 
claims denied in this decision.  

Service medical records, VA treatment records, and private 
treatment records have been obtained.  The veteran was also 
provided with several VA examinations and etiology opinion 
regarding his disabilities (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for discoid lupus erythematosus is 
granted.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


REMAND

At a VA examination in April 1998, the veteran was diagnosed 
with bicipital tendonitis of the left shoulder.  X-rays 
showed a normal left shoulder.

Service medical records reflect treatment throughout service 
for injuries to his left shoulder including treatment in 
October 1982 after the veteran injured both of his shoulders 
playing football, and X-rays in September 1983 which showed a 
mild degree of AC separation without evidence of a fracture.  

Given the presence of a current left shoulder disability and 
in-service complaints of left shoulder injuries, a remand is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination with an appropriate 
medical professional.  The examiner 
should be provided with the veteran's 
claims file in conjunction with the 
examination, and should provide an 
opinion as to whether the veteran has a 
left shoulder disability, such as 
bicipital tendonitis; and, if so, whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
veteran's current left shoulder 
disability had its onset in service.  Any 
opinion rendered should be supported by a 
complete rationale, and in doing so, the 
significance, if any, between the in-
service left shoulder complaints and 
current disability should be described.    

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


